Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 is indefinite in the recitation “wherein the crystalline aluminosilicate having a Si/Al framework molar ratio greater than 10”.  This language fails to clearly delineate whether or not the Si/Al ratio is relative to the starting aluminosilicate or the final product obtained after steaming.  The examiner has construed this as “wherein the provided crystalline aluminosilicate of step i. has a Si/Al framework molar ratio greater than 10” and such language would obviate the lack of clarity.

Several antecedent basis problems are created by the language set forth in claim 16.  Step iii recites the contact of feed with “said catalyst composition”. However, there are two catalyst compositions, necessitating the need recite “said catalyst composition comprising a modified crystalline aluminosilicate”.
Claim 1 also employs the language “with preference air is selected from”.  This language is equivalent to improperly reciting several ranges in the same claim.  This step should be amended to use proper Markush terminology.
Claim 18 also employs language “and with preference”.  This claim should be clearly presenting the Markush group of choices available.  The second to last line of claim 18 is further confusion in the recitation of “and in that”.  In that what?
Claim 19 also contains terminology with a lack of clarity in the recitation of “the catalyst composition comprising a crystalline aluminosilicate shaped with , or extruded with , a binder, is selected to have a modified crystalline aluminosilicate having”.  This makes little sense.  It is unclear how the starting catalyst composition comprising  the crystalline aluminosilicate can be selected to have a modified crystalline aluminosilicate, as the modification is the result of the steaming step.  Alternately, if the steaming step also results in the claimed acidity, then the claim should recite that “the “catalyst composition having a modified crystalline aluminosilicate has an acidity between…”.
The claims should be very carefully revised.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,851,028. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another primarily only in the failure of the instant claims (except for claim 19) to recite the acidity of the crystalline aluminosilicate.  However, it appears that the steaming process claimed by both the application and the patent results in this level of acidity, as represented by instant claim 19.

Allowable Subject Matter
The application appears to contain allowable subject matter.  In the event that an amendment sufficient to overcome the rejections under the second paragraph of 35 USC 112 is provided, accompanied by a proper terminal disclaimer, the application could then be passed to issue.
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed alcohol dehydration process.  In particular, the prior art fails to disclose the manner in which the formulated aluminosilicate catalyst is modified prior to the provision of the alcohol feed.  The normal steaming steps are conducted to both dealuminate and stabilize the catalyst, at times introducing phosphorous into the catalyst.  The prior art employs a much higher temperature for the steaming, and the pressure and the partial pressure of H2O are distinct from those specified in the instant claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0251970 discloses a process for dehydrating alcohols.  The reference treats similar zeolites of 10-member ring frameworks with a steaming step at temperatures in excess of 425C.  US 9,505,673 and US 9,233,886 disclose a process for alcohol dehydration in the presence of a zeolite having 10-membered ring frameworks.  The temperature is above 425C and the pressure is atmospheric.  The partial pressure shares an endpoint with the herein claimed range, but the preferred range is considerably lower.  US 5,463,160 discloses a skeletal isomerization process wherein a 10-membered ring aluminosilicate is first steamed at an ideal temperature of 600C.  EP 0134333 discloses activating formulated zeolites with liquid water at 100-500C, wherein the pressure is maintained at  1-2 bar, which shares an endpoint with the instant steaming process.  The reference does not employ a silica binder with silica content of at least 85wt%.  Moreover, the H2O partial  pressure is not recited, and there is no evidence that this treatment step would improve a process for dehydrating an alcohol.



Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732